             Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 1 of 14 Page ID #:7728




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      DANIEL C. DECARLO, SB# 160307
                    2   dan.decarlo@lewisbrisbois.com
                      THOMAS S. KIDDÉ, SB# 61717
                    3   thomas.kidde@lewisbrisbois.com
                      JOSHUA S. HODAS, SB#250802
                    4   josh.hodas@lewisbrisbois.com
                      ESTHER Y. SHIN, SB# 324049
                    5   esther.shin@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                    6 Los Angeles, California 90071
                      Telephone: 213.250.1800
                    7 Facsimile: 213.250.7900
                    8 Attorneys for Plaintiffs
                    9                            UNITED STATES DISTRICT COURT
                   10               CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                   11
                   12 Harbor Breeze Corporation, a California              CASE NO. 8:17-cv-01613-CJC-DFM
                      corporation; and L.A. Waterfront
                   13 Cruises, LLC, a California limited liability         PLAINTIFFS’ NOTICE OF MOTION AND
                      company,                                             MOTION FOR SANCTIONS UNDER RULE
                   14                                                      11; MEMORANDUM OF POINTS AND
                                    Plaintiffs,                            AUTHORITIES
                   15
                             vs.                                           The Hon. Cormac J. Carney
                   16
                      Newport Landing Sportfishing, Inc., a                Hearing Date: January 27, 2020
                   17 California corporation; Davey’s Locker
                      Sportfishing, Inc., a California                     Time: 1:30 pm
                   18 corporation; Ocean Explorer, Inc., a
                      California corporation; Freelance                    Courtroom: 7C
                   19 Sportfishing, Inc., a California
                      corporation; and DOES 1–10,
                   20
                                    Defendants.
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4844-2069-5470.6                                                             8:17-cv-01613-CJC-DFM
& SMITH LLP                                         Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
             Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 2 of 14 Page ID #:7729




                    1 TO THIS HONORABLE TRIAL COURT, ALL PARTIES, AND THEIR
                    2 COUNSEL OF RECORD:
                    3             PLEASE TAKE NOTICE that on January 27, 2020, in Courtroom 7C of the
                    4 above-entitled Court, located at 350 West 1st Street, Los Angeles, California 90012,
                    5 Plaintiffs Harbor Breeze Corporation and L.A. Waterfront Cruises, LLC (“Plaintiffs”)
                    6 will and hereby do move the Court for an Order imposing sanctions on Defendants
                    7 Newport Landing Sportfishing, Inc., Davey’s Locker Sportfishing, Inc., Ocean
                    8 Explorer, Inc., and Freelance Sportfishing, Inc. (“Defendants”) and their counsel,
                    9 Carothers Disante & Freudenberger LLP, for violations of Rule 11, in particular by
                   10 their failure to conduct an inquiry, reasonable under the circumstances, into certain
                   11 factual contentions made in Defendants’ Opposition (Dkt # 334) to Plaintiffs’ Motion
                   12 for Contempt.
                   13             This Motion is based on this notice of motion and motion, the memorandum of
                   14 points and authorities and declaration filed in support, the existing record in this
                   15 matter, and any other matters Plaintiffs may present to this Court at the hearing on this
                   16 Motion.
                   17             This Motion is made following expiration of the Rule 11 safe harbor period
                   18 which was triggered by service of a copy of this Motion upon Defendants counsel on
                   19 December 6, 2019 and which expired twenty-one days later on December 27, 2019.
                   20 (Declaration of Joshua S. Hodas, ¶ 2, Exh. A-C.) A telephonic meet and confer under
                   21 Local Rule 7-3 was held on December 20, 2019. (Id.)
                   22
                        Respectfully Submitted:
                   23
                                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                   24 DATED: December 30, 2019
                                                                 By: /s/ Joshua S. Hodas
                   25
                                                                     Joshua S. Hodas
                   26                                                Daniel C. Decarlo
                                                                     Thomas S. Kiddé
                   27                                                Esther Y. Shim
                   28                                                Attorneys for Plaintiffs
LEWIS
BRISBOIS
BISGAARD                4844-2069-5470.6
                                                                           1                          8:17-cv-01613-CJC-DFM
& SMITH LLP                                          Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
             Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 3 of 14 Page ID #:7730




                    1
                   2                                                TABLE OF CONTENTS
                   3 I.           Introduction ................................................................................................................... 1

                   4 II.          Legal Standard ................................................................................................................ 1

                   5 III.         Key Arguments in Defendants’ Opposition to the Motion for Contempt
                                  Were Clearly Made Without any Evidentiary Support and Without “an
                   6              Inquiry Reasonable Under the Circumstances” ......................................................... 2

                   7              A.        Every Example Advertisement Used in Plaintiffs’ Motion Was
                                            Collected in the Two Days Before Filing ........................................................ 3
                   8              B.        Contrary to Defendants’ Sworn Statements, the Mobile Version of
                   9                        the Newportwhales.com $16 Long Beach Advertisement Remained
                                            Non-Compliant at the Time Plaintiffs’ Filed Their Reply ............................ 4
                   10 IV.         Defendants and Their Counsel Should be Sanctioned ............................................. 8
                   11 V.          Conclusion ...................................................................................................................... 9
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4844-2069-5470.6
                                                                                              i                                          8:17-cv-01613-CJC-DFM
& SMITH LLP                                                         Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
             Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 4 of 14 Page ID #:7731




                    1
                   2                                                   TABLE OF AUTHORITIES
                   3                                                                  Cases
                   4 Cooter & Gell v. Hartmarx Corp.,
                   5          496 U.S. 384 (1990) ...................................................................................................... 2

                   6 Truesdell293
                               v. Southern California Permanente Medical Group,
                                   F.3d 1146 (9th Cir. 2002) ..................................................................................... 2
                   7
                   8                                     Rules and Regulations

                   9 Fed. R. Civ. P. 11(b) .................................................................................................................. 2
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4844-2069-5470.6
                                                                                           iii                                       8:17-cv-01613-CJC-DFM
& SMITH LLP                                                        Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
             Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 5 of 14 Page ID #:7732




                    1                         MEMORANDUM OF POINTS AND AUTHORITIES
                    2 I.          INTRODUCTION
                    3 Throughout this litigation, Defendants’ filings have regularly skirted close to the line
                    4 with respect to Rule 11, making various arguments whose only purpose appeared,
                    5 under the circumstances, to be to cause unnecessary delay or increase the cost of
                    6 litigation, and which substantially misrepresented the facts.
                    7             With their Opposition to Plaintiffs’ Motion for Contempt, Defendants, and their
                    8 counsel finally and decisively crossed over the line and their transgressions cannot be
                    9 ignored. In particular, in their Opposition, Defendants made a series of statements
                   10 entirely lacking in evidentiary support (and clearly made without any reasonable inquiry)
                   11 that, taken together, effectively accused Plaintiff’s counsel of perjury and the doctoring
                   12 of evidence. These scurrilous unsupported statements should be sanctioned.
                   13 Legitimate, zealous advocacy does not include making scandalous statements that have
                   14 no basis in fact. That kind of advocacy must be rebuked so as to insure that the
                   15 conduct is not repeated.1
                   16 II.         LEGAL STANDARD
                   17 Rule 11(b) provides that
                   18             By presenting to the court a pleading, written motion, or other paper—
                   19             whether by signing, filing, submitting, or later advocating it—an attorney
                   20             or unrepresented party certifies that to the best of the person’s knowledge,
                   21             information, and belief, formed after an inquiry reasonable under the
                   22             circumstances:
                   23                      1) it is not being presented for any improper purpose, such as to
                   24                         harass, cause unnecessary delay, or needlessly increase the cost of
                   25                         litigation;
                   26   1
                        On December 26, 2019, Defendants filed a Notice of Errata (dkt # 343) to their
                      Opposition   to the Motion for Contempt. As will be set forth in Plaintiffs’ Reply, that
                   27 Errata did not   serve to withdraw or appropriately correct the misrepresentations at
                   28 issue here, and the filing of this Motion is, therefore, unfortunately, still necessary.
LEWIS
BRISBOIS
BISGAARD                4844-2069-5470.6
                                                                                  1                          8:17-cv-01613-CJC-DFM
& SMITH LLP                                                 Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
             Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 6 of 14 Page ID #:7733




                    1                      2) the claims, defenses, and other legal contentions are warranted by
                    2                         existing law or by a nonfrivolous argument for extending,
                    3                         modifying, or reversing existing law or for establishing new law;
                    4                      3) the factual contentions have evidentiary support or, if specifically
                    5                         so identified, will likely have evidentiary support after a reasonable
                    6                         opportunity for further investigation or discovery; and
                    7                      4) the denials of factual contentions are warranted on the evidence or,
                    8                         if specifically so identified, are reasonably based on belief or a lack
                    9                         of information.
                   10 Fed. R. Civ. P. 11(b). The purpose of Rule 11 is to deter baseless filings in the federal
                   11 court system. Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990).
                   12             Thus, Rule 11 authorizes a district court to impose sanctions on lawyers or
                   13 parties (or both) for submissions that are filed for an improper purpose or without a
                   14 reasonable investigation of the facts and law necessary to support their claims. Truesdell
                   15 v. Southern California Permanente Medical Group, 293 F.3d 1146, 1153 (9th Cir. 2002) (“The
                   16 district court concluded that Plaintiff's complaint was sanctionable because it was both
                   17 legally frivolous and factually misleading. Rule 11(c) allows sanctions if a filing suffers
                   18 from either of those defects. See Fed.R.Civ.P. 11(b)(2), (3). The district court did not err
                   19 in ruling that Plaintiff's complaint suffered from both kinds of defects.”).
                   20 III.        KEY ARGUMENTS IN DEFENDANTS’ OPPOSITION TO THE MOTION FOR
                   21             CONTEMPT WERE CLEARLY MADE WITHOUT ANY EVIDENTIARY SUPPORT
                   22             AND WITHOUT “AN INQUIRY REASONABLE UNDER THE CIRCUMSTANCES”

                   23 Repeatedly throughout their Opposition to Plaintiffs’ Motion for Contempt,
                   24 Defendants argued that Plaintiffs relied, in their Motion, on “partial screenshots of”
                   25 “outdated versions of already-updated websites” that “Plaintiffs admit were captured
                   26 prior to the date upon which Defendants’ website and advertising updates were
                   27 finalized” “that are devoid of a date of capture” and “selectively and conspicuously

LEWIS              28 omit pertinent language on almost all of Defendants’ current advertisements.” (Opp.,
BRISBOIS
BISGAARD                4844-2069-5470.6
                                                                                   2                          8:17-cv-01613-CJC-DFM
& SMITH LLP                                                  Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
             Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 7 of 14 Page ID #:7734




                    1 Dkt # 334, at 1:17-19, 2:9-16; 12:16-17; 19:6-7.) Defendants conclude that this was a
                    2 “knowing[] misrepresentation[]” intended to “create a false narrative” and “false
                    3 impression” that amounts to “false and blatantly misleading claims” made “apparently
                    4 to mislead this Court.” (Opp., Dkt # 334, at 1:15-16, 1:19, 1:27, 2:10, 2:14-15, 2:19,
                    5 8:15-16, 9:8-9, 19:7-8.)
                    6             There is little way to read this other than as an accusation that Plaintiffs had
                    7 doctored the evidence accompanying their Motion, and, effectively, committed their
                    8 own Rule 11 violation, if not, in fact, perjury. How else can one read the statement that
                    9 Plaintiffs were making a “knowing[] misrepresentation[]” “apparently to mislead this
                   10 Court.”
                   11             Plaintiffs will not, here, direct the same accusation of perjury at Defendants’
                   12 counsel. Indeed, Plaintiffs hope that these were not deliberate lies. However, each of
                   13 the statements above would have been disproved by the very most cursory independent
                   14 examination of Defendants’ relevant webpages, all of which were clearly identified in
                   15 the Motion and supporting declaration. Thus, if these were not deliberate lies, then the
                   16 only explanation is that Defendants’ counsel included these accusations without any
                   17 inquiry at all, let alone one “reasonable under the circumstances.” Thus, regardless of
                   18 whether they were deliberate lies or merely signal a complete lack of diligence by
                   19 Defendants’ counsel, these statements, therefore, are sanctionable.
                   20             A.       EVERY EXAMPLE ADVERTISEMENT USED IN PLAINTIFFS’ MOTION
                   21                      WAS COLLECTED IN THE TWO DAYS BEFORE FILING
                   22 In their Opposition, Defendants claimed that Plaintiffs relied, in their Motion, on
                   23 “partial screenshots of” “outdated versions of already-updated websites” “that [were]
                   24 devoid of a date of capture.” This is false.
                   25             The images contained within the Memorandum in support of the Motion were
                   26 abridged screenshots, each focusing on the most relevant part of a given advertisement.
                   27 However, in every instance, the screenshot was accompanied by a citation to the

LEWIS              28 supporting declaration of Plaintiffs’ counsel, Josh Hodas. In each case, the declaration
BRISBOIS
BISGAARD                4844-2069-5470.6
                                                                             3                          8:17-cv-01613-CJC-DFM
& SMITH LLP                                            Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
             Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 8 of 14 Page ID #:7735




                    1 1) attached as an exhibit a printout of the entire web page from which the screenshot
                    2 in the memorandum was derived, 2) provided the complete URL of the captured page,
                    3 and, most importantly, 3) included a statement by Plaintiffs’ counsel, sworn under
                    4 penalty of perjury, as to the date on which he personally captured the exhibit from the
                    5 Internet. (See, Hodas Decl. ISO Motion, Dkt. # 331, generally.)
                    6             In every instance, the screenshots in the memorandum and the complete web
                    7 pages attached as exhibits to the declaration were captured by Mr. Hodas from the live
                    8 version then available on the Internet on either November 4, 5, or 6, 2019 (the day of
                    9 filing and the two days before). (Id.) These web pages were not outdated, and
                   10 Defendants (and their counsel) would have known that if they had bothered to read the
                   11 declaration, examine the exhibits, and compare them to Defendants’ own websites
                   12 present at that time on the Internet at the addresses given in the declaration. It is
                   13 clear that Defendants’ counsel did not conduct this minimal investigation.
                   14             B.       CONTRARY TO DEFENDANTS’ SWORN STATEMENTS, THE MOBILE
                   15                      VERSION OF THE NEWPORTWHALES.COM $16 LONG BEACH
                   16                      ADVERTISEMENT REMAINED NON-COMPLIANT AT THE TIME
                   17                      PLAINTIFFS’ FILED THEIR REPLY
                   18 While Defendants broadly (and falsely) accused essentially all of Plaintiffs’ examples of
                   19 being outdated and selected specifically to mislead the Court, their accusations focused
                   20 in most detail on Plaintiffs’ attack on the non-compliant mobile version of the
                   21 Newport Whales $16 Long Beach whale watching advertisement.
                   22             In their Motion, Plaintiffs provided both a screenshot of, and (in the supporting
                   23 declaration) a complete capture of the entire contents of, the mobile version of the
                   24 advertisement located at            https://www.newportwhales.com/Long_Beach_Whale_

                   25   Watching.html.        (Motion, Dkt # 330, at 9-10; Hodas Decl. ISO Motion, Dkt # 331, ¶
                   26 11, Exh. F.) The captures showed that—as served to mobile devices—this
                   27 advertisement had not been changed since the trial and was non-compliant. In

LEWIS              28 particular, the version of that advertisement served to mobile devices still mentioned
BRISBOIS
BISGAARD                4844-2069-5470.6
                                                                             4                          8:17-cv-01613-CJC-DFM
& SMITH LLP                                            Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
             Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 9 of 14 Page ID #:7736




                    1 Long Beach dozens of times, but did not contain the required “All Cruises Depart
                    2 Newport Beach” language. Further, it contained an offer for a $16 ticket that did not
                    3 explain, as required by the Injunction, that the offer was limited as to date and time. As
                    4 Plaintiffs’ counsel, Mr. Hodas, declared to under oath, he had personally captured the
                    5 web page as presented in the Motion and as provided in Exhibit F to his declaration
                    6 on November 4, 2019. This should have been no surprise to Defendants as this non-
                    7 compliant advertisement was featured as part of the parties’ meet and confer efforts.
                    8             As discussed above, in spite of this sworn statement and its accompanying
                    9 complete capture of the entire webpage as an exhibit, Defendants claimed, in their
                   10 Opposition, that “Plaintiffs’ selective, incomplete, and undated screenshot of
                   11 Defendants’ $16 Whale Watching Special, accessible in mobile version, is an out-of-
                   12 date screenshot.” (Opp., Dkt #334, at 8:21-23.) They then stated:
                   13             Defendants’ main website has been updated in its entirety. The only
                   14             difference between the desktop and mobile website is that the mobile
                   15             website has been compressed to fit on a cellular telephone screen. (Thor
                   16             Decl. ¶ 8(b)). Importantly, the content, language, images, and disclosures
                   17             on both the desktop and mobile website formats are the same – they both
                   18             list Defendants’ Newport Beach location, include reference to a final
                   19             ticket cost, and detail when an optional supplemental charge might apply.
                   20             (Thor Decl. ¶ 8(b)). This is a moot issue and it is unclear why Plaintiffs are
                   21             bringing the compliance of Defendants’ mobile website to the Court’s
                   22             attention. Defendants welcome the Court to review Defendants’ mobile
                   23             website, accessible at www.newportwhales.com. (Thor Decl. ¶ 8, Ex. B).
                   24 (Id. at 8:23-9:5.) In relevant part, Mr. Brisbin’s declaration read:
                   25             8.       I reviewed a copy of Plaintiffs’ October 11, 2019, Meet and Confer
                   26             Letter regarding their alleged belief that Defendants are intentionally
                   27             violating the Permanent Injunction. Based on my review of this letter and

LEWIS              28             Plaintiffs’ contempt motion, it appears that despite Defendants’ changes,
BRISBOIS
BISGAARD                4844-2069-5470.6
                                                                               5                          8:17-cv-01613-CJC-DFM
& SMITH LLP                                              Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
                   Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 10 of 14 Page ID
                                                    #:7737



                     1             Plaintiffs take issue with approximately six (6) of Defendants’ many
                     2             websites and advertisings online, including the following websites and
                     3             online advertising tools:
                     4                      a)    www.daveyslock.com/whale-watching/long-beach/                   and
                     5             www.newportwhales.com/Long_Beach_Whale_Watching.html                      (“Whale
                     6             Watching Pages”);
                     7                      b) The mobile version of www.newportwhales.com, which is the
                     8             same as the regular online version (“Newport Whales Page”);
                     9             …
                    10             9.       The following addresses each of the above issues alleged by
                    11             Plaintiffs:
                    12                      a) … The Whale Watching Pages that Plaintiffs’ take issue with in
                    13             their motion seeking a contempt order (“Motion”) reflect all of these
                    14             terms, as required under section 2(b) of the Permanent Injunction. This
                    15             website also states at the very top that “All cruises depart from beautiful
                    16             Newport Beach.” A true and correct copy of one of Defendants’ current
                    17             Whale Watching Pages with the $16/$20 advertised pricing is attached
                    18             hereto as Exhibit A, and for the Court’s convenience a hyperlink to the
                    19             actual website is located at: https://www.newportwhales.com/Long_
                    20             Beach_Whale_Watching.html.
                    21                      b) I am unsure of the date on which Plaintiffs located and printed a
                    22             copy of what they submitted to this Court as Defendant’s current
                    23             Newport Whales Page. However, contrary to Plaintiffs’ contentions in the
                    24             Motion, this website contains language which I believe is in compliance
                    25             with the Permanent Injunction. At the very top of this website, we
                    26             included language stating “All Cruises Depart From Beautiful Newport
                    27             Beach” and explaining that the costs of cruises vary by certain dates

LEWIS               28             (weekend versus non-weekend) and times (peak hours versus non-peak
BRISBOIS
BISGAARD                 4844-2069-5470.6
                                                                                6                          8:17-cv-01613-CJC-DFM
& SMITH LLP                                               Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
                   Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 11 of 14 Page ID
                                                    #:7738



                     1             hours). Both the mobile and desktop versions of this website are the
                     2             same. The only difference between the two is that the mobile website is
                     3             smaller to fit on a cellular telephone screen. Otherwise, the content,
                     4             language, images, and disclosures on both pages is the same. A true and
                     5             correct copy of this website is attached hereto as Exhibit B, and for the
                     6             Court’s convenience a hyperlink to the actual website is located at:
                     7             http://www.newportwhales.com/.
                     8             …
                     9 (Brisbin Decl. ISO Opp., Dkt # 334-5, ¶¶ 8-9.)
                    10             It is interesting to note that Mr. Brisbin apparently reviewed the meet and confer
                    11 letter, but not the Motion for Contempt, which included the full capture of the mobile
                    12 site in addition to the screenshot, and included a sworn statement as to the date of
                    13 capture. It is also not clear why, in discussing the relationship between desktop and
                    14 mobile versions of Defendants’ web sites in paragraphs 8(b) and 9(b), he discusses the
                    15 main Newport Whales web page but not the particular $16 Long Beach advertisement
                    16 web page discussed in Plaintiffs’ Motion. And, while he discusses that $16
                    17 advertisement in paragraphs 8(a) and 9(a), he attaches as an exhibit only the desktop
                    18 page, not the mobile site at issue in the Motion (and included as an exhibit to Plaintiffs’
                    19 supporting declaration).
                    20 Mr. Brisbin’s claims, however, were unambiguous:
                    21             Both the mobile and desktop versions of this website are the same. The
                    22             only difference between the two is that the mobile website is smaller to fit
                    23             on a cellular telephone screen. Otherwise, the content, language, images,
                    24             and disclosures on both pages is the same.
                    25
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD                 4844-2069-5470.6
                                                                              7                          8:17-cv-01613-CJC-DFM
& SMITH LLP                                             Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
                   Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 12 of 14 Page ID
                                                    #:7739



                     1 (Brisbin Decl. ISO Opp., Dkt # 334-5, ¶¶ 8(b).) These statements were false. Either
                     2 Mr. Brisbin had failed to bother to look at how the Long Beach $16 advertisement was
                     3 actually being presented on mobile devices and just thought it had been changed, or he
                     4 was lying and hoped the Court would simply take his word for it.
                     5             The depictions of that advertisement as presented on mobile devices provided
                     6 with Plaintiffs’ Motion were accurate as of the filing of the Motion. What’s more, they
                     7 remained accurate as of the date of the filing of Plaintiffs’ Reply a week after Mr.
                     8 Brisbin’s declaration was filed alongside Defendants’ Opposition. (Hodas Decl. ISO
                     9 Reply, Dkt # 338, ¶ 2.)2
                    10 IV.         DEFENDANTS AND THEIR COUNSEL SHOULD BE SANCTIONED
                    11 The facts regarding the web advertisements at issue in Plaintiffs’ Motion were easily
                    12 verifiable. Nevertheless, Defendants’ counsel chose not to make even the least effort to
                    13 verify the facts even though the evidence presented directly contradicted their clients’
                    14 self-serving assertions.
                    15             Rule 11 is designed to insure that lawyers carefully review the facts and evidence
                    16 on which they build their cases. When counsel and the parties misstate the operative
                    17 facts, either out of an intent to deceive the court or simply because of a failure to
                    18 examine the facts, that is an unacceptable practice. There is no excuse for Defendants’
                    19 and their counsel’s misstatement of the facts related to the $16 advertisement. They
                    20 were put on notice of it in the meet and confer, and they had the full evidence before
                    21 them in the Motion.
                    22             Notably, within two days after Plaintiffs filed their Reply, the mobile version of
                    23 the Newport Whales $16 Long Beach Whale Watching advertisement was finally
                    24   2
                           In order to remove all doubt the Court might have had regarding these conflicting
                    25   representations as to the status of the web page, in conjunction with their Reply,
                         Plaintiffs also manually filed/lodged a video file, captured on November 19, 2019
                    26   (after the filing of Defendants’ Opposition), showing, first, the then-current front page
                         of the L.A. Times website including the date and headline, and then the then-current
                    27   results of searching for “long beach whale watching” and choosing Defendants’ $16
                         Long Beach whale watching offer page. (Hodas Decl. ISO Reply, Dkt # 338, ¶ 3, Exh.
                    28   A; Notice of Manual Filing, Dkt # 339.)
LEWIS
BRISBOIS
BISGAARD                 4844-2069-5470.6
                                                                              8                          8:17-cv-01613-CJC-DFM
& SMITH LLP                                             Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
                   Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 13 of 14 Page ID
                                                    #:7740



                     1 updated to include the banner used on other updated pages. (Hodas Decl., ¶ 3.)
                     2 Defendants had, apparently, finally been driven to actually check the site. They had
                     3 obviously never bothered to do so before.
                     4             Enough is enough. Defendants cannot just say whatever they want out of
                     5 expediency and, in the process, accuse Plaintiffs’ counsel of trying to mislead the Court
                     6 or, worse, outright perjury. The self-serving statements in Mr. Brisbin’s declaration
                     7 were in direct contradiction to the sworn statements by Plaintiffs’ counsel as well as the
                     8 exhibits attached to his declaration. In the face of such direct contradiction, before they
                     9 repeated and expanded on Mr. Brisbin’s statements in their Opposition—effectively
                    10 accusing Plaintiffs’ counsel of perjury—Defendants’ counsel were required to conduct
                    11 “an inquiry reasonable under the circumstances” to determine whether there was any
                    12 evidentiary support for their assertions. It is clear that they made absolutely no such
                    13 inquiry. This violation of Rule 11(b) is clearly sanctionable and should be sanctioned.
                    14 V.          CONCLUSION
                    15 As a result of Defendants’ violations of Rule 11, Plaintiffs have been forced to expend
                    16 additional efforts on the Motion and Reply. Indeed, if Defendants’ counsel had
                    17 conducted the appropriate investigation rather than simply taking their clients word for
                    18 things in the face of clearly contradictory evidence, they would likely have taken the
                    19 meet and confer process more seriously and might have obviated or diminished the
                    20 need for Plaintiffs to pursue, and this Court to address, at least some portions of the
                    21 Motion for Contempt.3
                    22             Defendants’ and their counsel should, therefore, be sanctioned for their
                    23 violations of Rule 11, including being required to pay Plaintiffs’ costs in connection
                    24 with their Motion for Contempt (including the costs of meeting and conferring) and
                    25
                    26
                       3
                         Even with the changes made to the $16 advertisement after Plaintiffs’ Reply was filed,
                    27 there remains numerous non-compliant aspects of the Defendants’ advertisements that
                    28 require a contempt finding.
LEWIS
BRISBOIS
BISGAARD                 4844-2069-5470.6
                                                                           9                          8:17-cv-01613-CJC-DFM
& SMITH LLP                                          Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
                   Case 8:17-cv-01613-CJC-DFM Document 347 Filed 12/30/19 Page 14 of 14 Page ID
                                                    #:7741



                     1 this Motion—and to whatever further extent and in whatever further manner this
                     2 Court deems just and proper under the circumstances.
                     3
                     4 Respectfully Submitted:
                     5 DATED: December 30, 2019               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                              By: /s/ Joshua S. Hodas
                     6                                            Joshua S. Hodas
                                                                  Daniel C. Decarlo
                     7                                            Thomas S. Kiddé
                                                                  Esther Y. Shim
                     8                                            Attorneys for Plaintiffs
                     9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD                 4844-2069-5470.6
                                                                       10                          8:17-cv-01613-CJC-DFM
& SMITH LLP                                       Plaintiffs’ Motion for Sanctions under Rule 11
ATTORNEYS AT LAW
